Citation Nr: 1140118	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from November 1976 to July 1977 and from May 1990 to January 1994.  The Veteran died in July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159  (2011). 

In Hupp v. Nicholson, 21 Vet. App. 342   (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the context of a claim for dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death.  Hupp, 21 Vet. App. at 352.

The VCAA notice letter provided to the appellant in November 2007 does not satisfy the requirements of Hupp.  On remand, the AMC/ RO should provide VCAA notice that includes : (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp, supra.

A death certificate on file lists the cause of his death as occipital-atlantal separation due to, or as a consequence of motorcycle accident.  The appellant contends that service-connected rheumatoid arthritis contributed to the motorcycle accident that caused the Veteran's death.  In a February 2008 statement, the appellant noted that the Veteran took medication for  joint pain.  She also stated that his knee could have locked up and caused him to lose control of his motorcycle. 

The Board finds that a VA opinion is necessary under 38 C.F.R. § 3.159(c) , to determine whether a disability incurred in or aggravated by active service was a contributory cause of the Veteran's death, as defined in 38 C.F.R. § 3.312 .  See McLendon v. Nicholson, 20 Vet. App. 79   (2006). 







  
Accordingly, the case is REMANDED for the following action:

1.   Send the appellant a VCAA notice, as required by Hupp, that includes (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Forward the claims file to an appropriate VA physician for a medical opinion.  The physician should review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected Still's disease and left knee disabilities contributed to the motorcycle accident in July 2007.

In addressing this question, the examiner should address the appellant's contentions that the Veteran's knee disability could have caused or contributed to the motorcycle accident.

The examiner should also discuss the medications the Veteran was taking for his knee disability and Still's disease and should address whether such medications could have caused or contributed to his motorcycle accident.   In particular, the examiner should discuss the effects of any pain medications that the Veteran used for treatment of these disabilities.

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.   

  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


